Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 07/11/2022; Affidavits filed on 07/11/2022; and IDS filed on 07/11/2022 and 07/15/2022.
Claims 76, 79, 90, 103 have been amended.
Claims 65-66, 68-69, 81-82, 84-86, 95, 97-99 have been cancelled.
Claims 63-64, 67, 70-76, 78-79, 83, 87, 89-90, 92-94, 96, 100-106 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 07/11/2022 is insufficient to overcome the rejection as set forth in the last Office action because of the reasons discussed below in the Response to Argument section.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63-64, 67, 70-76, 78-79, 83, 87, 89-90, 92-94, 96, 100-106 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/638,546 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-application recites a composition of any of claims 23-35 comprising avocado oil and a component selected from the group consisting of methylcellulose(MC), hydroxypropyl methylcelloluse (HPMC), hydroxyethyl cellulose (HEC), a Carbopol.RTM., a Pemulen.RTM., a Noveon.RTM., polyvinyl alcohol, polyethylene glycol, polyoxyethylene polyoxypropylene glycol (PEPPG), a hyaluronic acid salt, and polyvinyl pyrrolidone) polyoxyethylene sorbitan esters and their derivatives, polyoxyl 40 stearate, polyoxyl 40 hydrogenated castor oil, mixtures thereof (see claim 39), wherein said material oil is avocado oil (see claim 2) and further comprising castor oil (see claim 3), includes an avocado oil component selected from the group consisting of avocado oil, derivatives of avocado oil and mixtures thereof in a concentration of about 0.01% (w/v) to about 2% (w/v) (see claim 15), the hydrophobic component being present in an amount effective to beneficially treat dry eye syndrome when placed in an eye of a human afflicted with dry eye syndrome.
The references do not specifically teach adding the ingredients in the exact range amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, treating dry eyes.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 63-64, 67, 75-76, 78-79, 83, 87, 89-90, 100-106 is/are rejected under 35 U.S.C. 103 as obvious over SARRAZIN et al (US 2010/0174000).
SARRAZIN teaches an oil-in-water composition for ophthalmic use (see title) comprising of: water (see abstract); 0.5% of one or more oil (see abstract; [0028]; [0040]), such as vegetable oils (see [0030), such as castor and avocado oils (see [0030] and claim 32); and tonicity agent (see [0041]) and viscosity agent (see [0025]), such as PEMULEN® (see [0026]); use as artificial tears to treat dry eyes (see [0041]).
Note, SARRAZIN does not disclose requiring a biocidal agent or a drug regulated by the FDA; thus, SARRAZIN is suitable for over-the-counter topical ophthalmic use, unless proven otherwise.
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as emulsion stability, therapeutic result, such as improvement of dry eyes, decrease of ingredients to cut cost or to decrease any adverse effect, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, Applicant’s specification discloses the avocado oil still works at 0.5-1.0% (see [0043]).

Claims 63-64, 67, 71-76, 78-79, 83, 87, 89-90, 92-94, 96, 100-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over GORE et al (US 2012/0201910) in view of SARRAZIN et al (US 2010/0174000).
Applicant’s claims are directed to a composition comprising of: water; 0.05-0.3% of a hydrophobic component containing avocado oil and castor oil; and a viscosity-inducing component.
GORE teaches an artificial tears (see title) composition for treating dry eye (see abstract) comprising of: water (see 0046]); a mixture of castor oil and food oil (see abstract; and [0059]-[0070]), such as olive oil, sesame oil, corn oil, etc. (see abstract; and [0059]-[0070]); carboxymethylcellulose (see [0046]), which reads viscosity-inducing component and viscosity enhancing component. Additional disclosures include: 0.25% of castor oil and olive oil (see [0046]); viscosity of about 35 cps and about 100cps (see Figure 1); improves spreading properties (see [0022]-[0023]); the viscosity of castor oil can be adjusted with small amounts of another oil (see [0057]); glycerin (see [0033]); Pemulen TR2 (see [0043]; and [0046]), which is a Pemulen carbomer; a surfactant, such as polysorbate 80 (see [0046]), which is a polyoxyethylene sorbitan ester surfactant. Note, GORE does not disclose requiring a biocidal agent or a drug regulated by the FDA.
GORE teaches using food oils, such as olive oil, corn oil, etc. but does not explicitly teach avocado oil.
SARRAZIN teaches the prior art had known of vegetable oil, such as olive oil, corn oil, and avocado oil (see [0030] and claim 32). Additional disclosures induce: an oil-in-water emulsion composition for ophthalmic use (see title); use as artificial tears to treat dry eyes (see [0041]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate avocado oil as the oil in GORE’s composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because avocado oil and olive oil are functional equivalents of food/vegetable oils used in ophthalmic compositions.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as adjusting to the desired viscosity for ease of dispensing and retaining on the eye, effectiveness to treat dry eye; improvement in spreading properties, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, Applicant’s specification discloses the avocado oil still works at 0.5-1.0% (see [0043]).

Claims 63-64, 67, 70-76, 78-79, 83, 87, 89-90, 92-94, 96, 100-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over GORE et al (US 2012/0201910) in view of SARRAZIN et al (US 2010/0174000) and MASKIN (US 2005/0202097).
As discussed above, GORE in view of SARRAZIN teaches Applicant’s invention.
GORE in view of SARRAZIN does not teach using hydroxypropyl methylcellulose or benzalkonium chloride.
MASKIN teaches a lubricant composition for treating dry eye comprising of: an water (see [0022]) and jojoba oil (see claim 4); and lubricant cellulose derivatives, such as carboxymethyl cellulose and hydroxypropyl methylcellulose, wherein the lubricant increase the viscosity of the artificial tear (see [0025]). Additional disclosures include: jojoba treats dry eye (see abstract); can also contain a preservative, such as benzalkonium chloride (see [0022]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate hydroxypropyl methylcellulose as a lubricant/viscosity enhancer to GORE’s composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success, because hydroxypropyl methylcellulose and carboxymethyl cellulose are functional equivalents of lubricant cellulose derivatives used in artificial tears.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate if needed a preservative, such as benzalkonium chloride. The person of ordinary skill in the art would have been motivated to make those modifications, because it would preserve the composition, and reasonably would have expected success because preservatives are well-known to be used in artificial tears.

Response to Arguments
	Applicant argues that the copending Application No. 16/638,546 discloses a composition comprising about 0.05% to about 0.3% avocado oil and about 0.05% to about 0.25% (w/v) castor oil, wherein the current composition does not require the further addition of castor oil. In light of the unpredictability of the field of ophthalmic formulation as explained below, the composition of Application No. 16/638,546 does not render obvious the current composition.
	The Examiner finds this argument unpersuasive, because Applicant’s claim 87 recites castor oil. Additionally, Applicant’s claims recite “comprising”, which is open language and could include other ingredients, such castor oil, especially when Applicant’s recite the hydrophobic component include avocado, wherein hydrophobic component can be a mixture of oils (see Applicant’s specification if needed).
	Applicant argues that the skilled artisan would understand the prior art as a whole demonstrates unpredictability of using plant-oils in ophthalmic formulations and therefore plant oils cannot be assumed to be functional equivalents when used in ophthalmic compositions. As one example, Simmons, Peter A, et al. "Efficacy, safety, and acceptability of a lipid-based artificial tear formulation: a randomized, controlled, multi center clinical trial. Importantly, formulations ADVl and ADV2 were chosen after careful assessment of multiple pre-clinical studies, and despite this, unexpected and unpredictable results occurred. Thus, Simmons (2015) demonstrates with the formulations ADVl and ADV2, which differ only in the substitution of some castor oil with olive oil, that ophthalmic formulation is an unpredictable field, wherein highly similar formulations may have dramatically different effects. Further, Simmons (2015) demonstrates olive oil, a plant-oil, is irritating to the eyes. Further, additional references submitted previously and herewith demonstrate that plant oils are not necessarily functional equivalents. For example, Dutok et al. (2015) teach that aqueous extract of the seeds of the zapote fruit causes ocular irritation, even though it does not cause dermal irritation in rabbits. See Dutok at sections 3.3 and 3.4. Additionally, Jeong et al. (2010) teach that lavender and lemon eucalyptus oil do not irritate the eye, but that Cassia oil does cause eye irritation. See Jeong at Abstract. Further, Said et al. (2007) teach that, out of five oils tested ( olive, camelina, aleurites, maize, and castor oils), castor oil exhibited the most in vitro cell toxicity, which was further corroborated by anecdotal reports of eye irritation among patients using castor oil eye drops. See Said at 5004. Adams teaches severe ophthalmic toxicity of Olbas, a nasal product make of plant-based oils, which was inadvertently administered to the eye and led to blinding ocular pathology. See Adams. More specifically to avocado oil, Guillot, submitted herewith, conducted toxicology studies of multiple different oils, including avocado oil, in the context of skin and eye irritation. Specifically, Guillot discloses that "two of the four samples of avocado oils tested showed severe irritation". See Guillot at Abstract. This is similar to the results of a commercial sample of an unsaponifiable fraction of avocado oil which "showed severe reactions in the three rabbits treated with the pure oil." See Guillot at Abstract. This not only underscores the unpredictability of plant-oils for use in ophthalmic formulations, but this prior art reference also discourages the skilled artisan from pursuing ophthalmic plant-oil formulations containing avocado oil. Thus, the accepted wisdom in the art was that the vast majority of plant-oils are not suitable for ophthalmic administration, including and in particular, avocado oil. Further, Sarrazin does not counter the accepted wisdom that plant-oils in ophthalmic formulations are generally irritating to the eyes, or that avocado oil, specifically, was known to be irritating to the eyes. While Sarrazin reports the stability of the sweet almond oil and sunflower oil compositions, Sarrazin does not provide any data showing that the sweet almond oil and sunflower oil compositions are not irritating to the eye. See Sarrazin at Table 2. Therefore, the skilled artisan, in viewing the prior art as a whole, would not find Sarrazin to provide any teaching or motivation that a formulation comprising 0.05% (w/v) to 0.3% (w/v) avocado oil would be suitable for ophthalmic formulations.
	The Examiner finds this argument unpersuasive, because the prior art reference SARRAZIN teaches avocado oil can be used to treat dry eyes.
	Applicant argues that Sarrazin fails to teach or suggest a composition comprising a hydrophobic component comprising from 0.05% (w/v) to 0.3% (w/v) avocado oil. Sarrazin discloses that "the oil phase [of the composition] represents 0.5% to 5% by weight, and preferably approximately 1.5% by weight of the total weight of the carrier." Sarrazin at [0039]. Sarrazin references many food oils in its disclosure, however Sarrazin only provides formulations for sweet almond and sunflower oils at 1.5% w/w, a concentration much higher than the 0.05% to 0.3% (/v) hydrophobic component, of the current claims. See Sarrazin at Table 1. Therefore Sarrazin provides no guidance to the skilled artisan as to whether an ophthalmic formulation comprising between 0.05% and 0.3% avocado oil could be reasonably expected to work at least because Sarrazin does not provide any specific formulation or data on avocado-oil based formulations, and Sarrazin does not provide any motivation for the skilled artisan to explore ranges outside of the disclosure.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as emulsion stability, therapeutic result, decrease of ingredients to cut cost or to decrease any adverse effect, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
	Applicant argues that Gore and/or Maskin do not remedy the noted deficiencies of Sarrazin. Specifically, the Office notes Gore discloses "a mixture of castor oil and food oil", and that a person of skill in the art would be motivated to incorporate avocado oil into the composition of Gore and states that the skilled artisan "expected success because avocado oil and olive oil are functional equivalents of food/vegetable oils used in ophthalmic compositions." Final Office action at 9. As demonstrated above and in the presently submitted Declaration, a skilled artisan would not have reasonably expected success in arriving at a composition containing between 0.05% (w/v) and 0.3% (w/v), inclusive, of avocado oil wherein the composition is effective in beneficially treating dry eye, because the prior art teaches that both olive oil and avocado oil are irritating to the eyes. Specifically, Simmons (2015) demonstrates that substituting a small amount of castor oil with olive oil renders the resulting composition (ADVl, castor oil+ olive oil) irritating to the eyes. See Simmons (2015) at p. 866. Additionally, Guillot demonstrates that avocado oil is irritating to the eye in rabbit toxicology studies. See Guillot at Abstract. Thus, Applicant maintains that the skilled artisan would not have reasonably expected that an ophthalmic formulation comprising between 0.05% (w/v) and 0.3% (w/v), inclusive of avocado oil would be effective in beneficially treating dry eye in light of Sarrazin, Sarrazin and Gore, or Sarrazin, Gore, and Maskin, alone or in any combination, at least because the prior art taught that substituting a portion of a castor oil ophthalmic formulation with another plant-oil would decrease the tolerability of the ophthalmic formulation and increase eye irritation. For at least these reasons, Applicant submits that the Office has not demonstrated a prima facie case of obviousness, and respectfully requests the obviousness rejections be withdrawn. Further, responsive to the interview with Examiner Vu on June 22, 2022, Applicant presents additional data regarding the effectiveness of avocado oil in beneficially treating dry eye by way of a Declaration submitted by Scott Whitcup. Specifically, Applicant presents data demonstrating that 0.5% castor oil and 0.5% avocado oil reduce hyperosmolar stress-induced TNFa mRNA to a similar degree in a cultured human conjunctiva! cell model. See Whitcup Declaration at para. 4. In the study, the reduction in TNFa mRNA produced by cells in culture media with 0.5% avocado oil was numerically greater than the reduction seen in cells in culture
media with 0.5% castor oil. As TNFa is an inflammatory biomarker, this indicates that both 0.5% castor oil and 0.5% avocado oil demonstrate anti-inflammatory properties in the model. Applicants were surprised at the results, as the literature suggested that formulations containing avocado oil were highly irritating to rabbit eyes. See Guillot at Abstract. Further, not only did 0.5% avocado oil fail to induce an inflammatory response in the cultured corneal cells, these data demonstrate that avocado oil had an unexpected anti-inflammatory effect at least as great as that seen with castor oil, an accepted oil for ophthalmic formulations. See Whitcup Declaration at para. 4. Additionally, Applicant presents data from a second experimental model – cultured human corneal cells. In the cultured human corneal cell model, cells treated with 0.05% avocado oil and subjected to hyperosmolar stress conditions express less TNFa mRNA than those subjected to hyperosmolar stress without the avocado oil. See Whitcup Declaration at para. 5. This indicates that formulations containing 0.05% avocado oil possess anti-inflammatory properties. Ophthalmic formulations possessing anti-inflammatory properties are not expected to be irritating to the eyes and can provide therapeutic value since anti-inflammatory formulations are used in patients with inflammatory dry eye disease.
	The Examiner finds this argument unpersuasive, because as discussed above, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as emulsion stability, therapeutic result, decrease of ingredients to cut cost or to decrease any adverse effect. Additionally, the Declaration of Scott Whitcup shows that 0.5% avocado and 0.5% castor oil has anti-inflammatory (Note, the graph in the Declaration is unreadable), wherein both of these ingredients are known to treat dry eyes at 0.5% concentration (see SARRAZIN at [0041]). Applicant did further experiment and found that 0.05% avocado oil has anti-inflammatory properties, but Applicant’s claims not avocado by itself, but can include other ingredients, such as castor oil, to make up the hydrophobic component up to 0.3%. There were no 0.3% concentration in the Declaration to compare with the prior art’s 0.5%.  In summary, Applicant’s Declaration does not match the scope of the claims.
	




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618